Citation Nr: 1110544	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-39 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran had active service from December 1965 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2004 rating decision in which the RO, inter alia, denied service connection for anxiety disorder, to include PTSD.  In February 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2005.

In October 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In July 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  As noted, although the RO originally characterized the claim on appeal as one for service connection for an anxiety disorder, to include PTSD, the Board expanded the claim on appeal, as reflected on the title page, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

After completing the requested development, the RO in Huntington, West Virginia, continued to deny the claim (as reflected in an August 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

The Board notes that the Veteran previously was represented by Disabled American Veterans, and that, in December 2010, Disabled American Veterans submitted a post-remand brief on behalf of the Veteran.  However, in September 2010, the Veteran granted a power-of-attorney in favor of Massachusetts Department of Veterans' Services with regard to the claims on appeal, and there is no indication in the record that, after doing so, the Veteran again granted a power-of-attorney in favor of Disabled American Veterans.  The Board thus recognizes the change in representation from Disabled American Veterans to Massachusetts Department of Veterans' Services.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its October 2009 remand, the Board noted that the report of the Veteran's August 1965 induction examination includes a notation that the Veteran had mild anxiety reaction, and that a January 1967 service treatment record reflects that the Veteran wanted to "talk to a doctor about personal problems."  The Board also noted that, since separation from service, the Veteran has been diagnosed with depression, and that, in October 2008, a VA clinical psychologist reported that the Veteran had depression and unresolved issues related to his military experiences. 

Moreover, noting the recent decision of the Court in Clemons, the Board stated that, although the RO had previously characterized the claim as one for service connection for an anxiety disorder, to include PTSD, the RO primarily considered service connection for PTSD, but did not explicitly address the assessment of anxiety reaction at service entry, or the post-service diagnosis. 

The Board also pointed out that, in this case, the in-service notations raise the possibility that a psychiatric disability may have pre-existed service.  In this regard, the Board noted that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.   See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Board emphasized that, pursuant to the 38 U.S.C.A. § 1111 and Wagner, rebuttal of the presumption of soundness requires clear and unmistakable evidence of both a pre-existing disability and evidence that the disability was not aggravated by service.  

The Board therefore instructed the RO to arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist, at a VA medical facility.  The examiner was to clearly identify all current psychiatric disability(ies), to include anxiety and depression, and provide an opinion as to whether it is at least as likely as not that any such disability is the result of disease or injury incurred or aggravated during service.  In rendering the requested opinion with respect to each current disability, the examiner was to specifically address whether the disability (a) clearly and unmistakably preexisted service; and, if so (b) was aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, if not (c) is otherwise medically related to the Veteran's service.

The Veteran was afforded a VA examination in February 2010.  The initial statement made by the VA examiner in the report of that examination was: "This is a remand for posttraumatic stress disorder."  After reviewing the record and examining the Veteran, the VA examiner concluded that "the only clear diagnosis is cocaine and heroin abuse in current remission."  The examiner also stated that the Veteran did not meet the criteria for PTSD, so that a diagnosis could not be made on the basis of the examination.  However, while the examiner explained how the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner did not provide any rationale as to how the criteria for a psychiatric disorder other than PTSD had not been met.  In this regard, the examiner did not discuss or mention the notation in the report of the Veteran's August 1965 induction examination that the Veteran had mild anxiety reaction, the January 1967 service treatment record reflecting that the Veteran wanted to "talk to a doctor about personal problems,"  or the fact that the post-service record reflects that Veteran has been diagnosed with depression, including the VA clinical psychologist's report in October 2008 that the Veteran had depression and unresolved issues related to his military experiences.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not include an adequate medical opinion that includes a full discussion of the medical evidence-including the report of the Veteran's August 1965 induction examination indicating that he had mild anxiety reaction, the January 1967 service treatment record reflecting that the Veteran wanted to "talk to a doctor about personal problems,"  and the Veteran's post-service diagnoses of depression, including the VA clinical psychologist's report in October 2008 that the Veteran had depression and unresolved issues related to his military experiences-and adequate rationale, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should forward the claims file to the examiner who provided the February 2010 VA examination and medical opinion for an addendum opinion with a complete, clearly-stated rationale.  In providing the rationale for such opinion, the examiner should review the entire claims file and specifically discuss the report of the Veteran's August 1965 induction examination indicating that he had mild anxiety reaction, the January 1967 service treatment record reflecting that the Veteran wanted to "talk to a doctor about personal problems,"  and the Veteran's post-service diagnoses of depression, including the VA clinical psychologist's report in October 2008 that the Veteran had depression and unresolved issues related to his military experiences.  The RO should only arrange for further examination of the Veteran if the February 2010 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the individual who examined the Veteran in February 2010 for an addendum opinion.

The examiner should clearly identify all current psychiatric disability(ies), to include anxiety and depression.  Then, with respect to each such diagnosed disability, the psychiatrist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability is the result of disease or injury incurred or aggravated during service.

In rendering an opinion with respect to each current disability, the examiner should specifically address whether the disability (a) clearly and unmistakably preexisted service; and, if so (b) was aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, if not (c) is otherwise medically related to the Veteran's service.

Also, in rendering each requested opinion, the examiner should consider and discuss all relevant medical evidence contained in the claims file, and should specifically consider and discuss the report of the Veteran's August 1965 induction examination indicating that he had mild anxiety reaction, the January 1967 service treatment record reflecting that the Veteran wanted to "talk to a doctor about personal problems,"  and the Veteran's post-service diagnoses of depression, including the VA clinical psychologist's report in October 2008 that the Veteran had depression and unresolved issues related to his military experiences.   
	
If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate by a psychiatrist or psychologist, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include specific consideration of 38 U.S.C.A. § 1111 and Wagner (cited above).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


